Exhibit 10.3

QUEPASA CORPORATION

2006 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

This Incentive Stock Option Agreement (“Agreement”) is between Quepasa
Corporation (“Company”) and                                          (the
“Optionee”), and is effective as of the      day of                     , 2007
(“Date of Grant”).

RECITALS

A. The Company has adopted the Quepasa Corporation 2006 Stock Incentive Option
Plan (“Plan”) to provide incentives to attract and retain those individuals
whose services are considered unusually valuable by providing them an
opportunity to own stock in the Company.

B. The Company believes that entering into this Agreement with the Optionee is
consistent with those purposes. Any capitalized term not defined in this
Agreement will have the meaning as set forth in the Plan.

NOW, THEREFORE, the Company and Optionee agree as follows:

AGREEMENT

1. GRANT OF OPTION. Subject to the terms of this Agreement and Article 7 of the
Plan, the Company grants to the Optionee the right and option to purchase from
the Company for cash all or any part of an aggregate of              shares of
Common Stock (“Option”) of the Company (“Stock”). The delivery of any document
evidencing the Option is subject to the provisions of Section 7.3 of the Plan.
The Option granted under this Agreement is intended to be an “incentive stock
option” (“ISO”) under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

2. PURCHASE PRICE. The purchase price under this Agreement is
$                     per share of Stock, as determined by the Committee, which
shall not be less than the Fair Market Value of a share of Stock on the Date of
Grant.

3. VESTING OF OPTION. The Option shall vest and be exercisable according to the
following schedule:

[Insert vesting schedule]

4. EXERCISE OF OPTION. This Option may be exercised, to the extent vested (under
3 above), in whole or in part at anytime before the Option expires by delivery
of a written notice of exercise (under 5 below) and payment of the purchase
price. The purchase price may be paid in cash or such other method permitted by
the Committee under Section 7.1(c) of the Plan and communicated to the Optionee
before the date the Optionee exercises the Option.

5. METHOD OF EXERCISING OPTION. Subject to the terms of this Agreement, the
Option may be exercised by timely delivery to the Company of written notice,



--------------------------------------------------------------------------------

which notice shall be effective on the date received by the Company. The notice
shall state the Optionee’s election to exercise the Option and the number of
underlying shares in respect of which an election to exercise has been made.
Such notice shall be signed by the Optionee, or if the Option is exercised by a
person or persons other than the Optionee because of the Optionee’s death or
disability, such notice must be signed by such other person or persons and shall
be accompanied by proof acceptable to the Company of the legal right of such
person or persons to exercise the Option.

6. TERM OF OPTION. The Option granted under this Agreement expires, unless
sooner terminated, ten (10) years from the Date of Grant, through and including
the normal close of business of the Company on the tenth (10th) anniversary of
the Date of Grant (“Expiration Date”).

7. TERMINATION OF EMPLOYMENT OR SERVICE.

a. If the Optionee’s employment with, or service to, the Company terminates for
any reason other than death, disability, voluntary resignation or termination of
service or involuntary termination by the Company for Cause, the Optionee may at
any time within three months after the date of his or her termination of
employment or service exercise the Option to the extent that the Optionee was
entitled to exercise the Option at the date of termination, provided that in no
event shall the Option be exercisable after the Expiration Date. For purposes of
this Agreement, in the case of an Optionee who is an Employee, continuous
service shall mean continuous employment with the Company; in the case of an
Optionee who is a Consultant, continuous service shall mean the continuous
provision of consulting services to the Company; and in the case of an Optionee
who is a Nonemployee Director, continuous service shall mean the continuous
service as a director of the Company. Notwithstanding the above, if the Optionee
exercises any portion of the Option after the expiration of the three-month
period following Optionee’s termination of employment, the Option shall no
longer be eligible for treatment as an ISO and shall be treated as a
non-qualified stock option. If the Optionee dies or becomes disabled while in
the service of the Company (except in case of voluntary resignation or
termination of service or involuntary termination by the Company for Cause) the
Option to the extent it is then exercisable may nevertheless be exercised by the
Optionee’s personal representative within the three-month period following the
date of death or disability of the Optionee, provided that in no event shall the
Option be exercisable after the Expiration Date.

b. If the Optionee ceases to be employed by or to provide services to the
Company by reason of his voluntary resignation or termination of service or
involuntary termination by the Company for Cause, this Option to the extent it
is then unexercised shall automatically and without notice to Optionee, expire
concurrently with such termination of employment or service.

8. NON-TRANSFERABILITY OF RIGHTS. Optionee may not assign or transfer Optionee’s
rights under this Agreement, nor may Optionee subject such rights (or any of
them) to execution, attachment, garnishment, or similar process, except as
permitted under Section 13.4(b) of the Plan. Any such impermissible attempted
assignment or transfer by Optionee shall be null and void and shall not be
recognized by the Company.

 

2



--------------------------------------------------------------------------------

9. RIGHTS OF OPTIONEE. The Optionee will have no rights as a shareholder of the
Company with respect to the grant of the Option under this Agreement until and
to the extent the Option is exercised and the Company issues shares of Stock to
the Optionee.

10. NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE. This Option shall not confer
upon Optionee any right with respect to continuance of employment or service
with the Company or any Subsidiary, nor shall it interfere in any way with the
right of the Company to terminate his or her employment or service at any time.

11. FEDERAL AND STATE TAXES. Optionee may incur certain liabilities for Federal,
state, or local taxes in connection with the exercise of the Option hereunder,
and the Company may be required by law to withhold such taxes. Upon
determination of the year in which such taxes are due and the determination by
the Company of the amount of taxes required to be withheld, Optionee shall pay
an amount equal to the amount of Federal, state, or local taxes required to be
withheld to the Company. If Optionee fails to make such payment in a timely
manner, the Company may withhold and set-off against compensation and any other
amounts payable to the Optionee the amount of such required payment.

12. ADJUSTMENT OF SHARES. The number of shares of Stock issued to Optionee
pursuant to this Agreement shall be adjusted by the Committee pursuant to
Article 14 of the Plan in the event of a change in the Company’s capital
structure.

13. AMENDMENT OF AGREEMENT. This Agreement may only be amended with the written
approval of Optionee and the Board.

14. GOVERNING LAW. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
the state of Nevada, without regard to conflicts-of-laws principles that would
require the application of any other law.

15. SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

16. ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or be liable for any statement, representation, promise, inducement,
commitment, or understanding of any kind whatsoever not expressly set forth in
this Agreement.

 

3



--------------------------------------------------------------------------------

17. TAX INFORMATION AND NOTICE OF DISQUALIFYING DISPOSITION. This Option is
intended to be eligible for treatment as an Incentive Stock Option under
Section 422 of the Code. Whether this Option will receive such tax treatment
will depend, in part, on the actions by the Optionee after exercise of this
Option. For example, if the Optionee disposes of any of the Stock acquired under
this Option within two years after the Date of Grant and within one year of the
date of exercise of this Option, the Optionee may lose the benefits of
Section 422 of the Code. Accordingly, the Company makes no representations by
way of the Plan, this Agreement, or otherwise, with respect to the actual tax
consequences of the grant or exercise of this Option or the subsequent
disposition of the Stock acquired under this Option.

If the Optionee sells or makes a disposition (within the meaning of Section 422
of the Code) of any of the Stock acquired under this Option prior to the later
of (i) one year from the date of exercise of such Stock, or (ii) two years from
the Date of Grant, the Optionee agrees to give written notice to the Company of
such disposition. The notice shall include the Optionee’s name, the number,
exercise price and exercise date of the shares of Stock disposed of, and the
date of disposition.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Optionee has signed this Agreement, and this
Agreement shall be effective as of the day and year first written above.

 

QUEPASA CORPORATION By:  

 

  Its:  

 

OPTIONEE:

 

 

4